 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1640 
In the House of Representatives, U. S.,

September 23, 2010
 
RESOLUTION 
Providing for consideration of the Senate amendment to the bill (H.R. 5297) to create the Small Business Lending Fund Program to direct the Secretary of the Treasury to make capital investments in eligible institutions in order to increase the availability of credit for small businesses, to amend the Internal Revenue Code of 1986 to provide tax incentives for small business job creation, and for other purposes. 
 
 
That upon adoption of this resolution, it shall be in order to take from the Speaker's table the bill (H.R. 5297) to create the Small Business Lending Fund Program to direct the Secretary of the Treasury to make capital investments in eligible institutions in order to increase the availability of credit for small businesses, to amend the Internal Revenue Code of 1986 to provide tax incentives for small business job creation, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Financial Services or his designee that the House concur in the Senate amendment. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided among and controlled by the chair and ranking minority member of the Committee on Financial Services, the chair and ranking minority member of the Committee on Small Business, and the chair and ranking minority member of the Committee on Ways and Means. The previous question shall be considered as ordered on the motion to final adoption without intervening motion. 
2.It shall be in order at any time through the legislative day of October 1, 2010, for the Speaker to entertain motions that the House suspend the rules. The Speaker or her designee shall consult with the Minority Leader or his designee on the designation of any matter for consideration pursuant to this section. 
3.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of October 1, 2010. 
 
Lorraine C. Miller,Clerk.
